Citation Nr: 0517843	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-31 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of hepatitis C, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The veteran does not have malaise or anorexia.  

2.  The veteran has not had incapacitating episodes having a 
total duration of at least one week during the past 12 month 
period.


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a May 2002 letter from the RO to the claimant.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that he should submit 
pertinent evidence in his possession.  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The VCAA notice 
preceded the adjudication.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  A VA examination was conducted in August 2002.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Factual background

On VA examination in August 2002, that the veteran complained 
of some aches and pains in his joints, and his main symptom 
was some generalized fatigue.  He stated that he vomits very 
occasionally.  He did not complain of colic or of abdominal 
pain.  He reported that he had no biliary tract disease and 
that he was known to have abnormal liver functions.  It was 
reported that he had no specific symptoms of liver disease 
currently, except that he complained of some tiredness.  
Physical examination revealed him to be 5 feet 9 inches tall 
and to weigh 209 pounds, which was his maximum weight in the 
past 12 months.  Examination of the abdomen showed no masses 
or rigidity and no hepatic tenderness.  There was no evidence 
of jaundice or scleral icterus or of ascites.  His liver was 
not palpable and there were no superficial abdominal veins.  
His bowel functions had been normal.  There were no clinical 
signs of malnutrition, and he was obese for his height.  His 
muscles appeared to be of normal size and function.

In October 2003, the veteran reported that he has fatigue, 
malaise, and lots of joint pain and quadrant pain that have 
been going on painfully.  He also stated that he has had a 
liver biopsy which shows that his Hepatitis C is at a grade 
2, stage 2 with an HCV genotype of 1b, and that he 
understands that this is not a normal result.  He was 
considering taking medication to remove the virus.

Pertinent law and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

7354 Hepatitis C (or non-A, non-B hepatitis):  
  With serologic evidence of hepatitis C infection and the fo
llowing  
  signs and symptoms due to hepatitis C infection:  
  Near-
constant debilitating symptoms (such as fatigue, malaise,  
  nausea, vomiting, anorexia, arthralgia, and right upper qua
drant  
  pain) .....................................................
.............. 100  
  Daily fatigue, malaise, and anorexia, with substantial weig
ht loss  
  (or other indication of malnutrition), and hepatomegaly, or
;  
  incapacitating episodes (with symptoms such as fatigue, mal
aise,  
  nausea, vomiting, anorexia, arthralgia, and right upper qua
drant  
  pain) having a total duration of at least six weeks during 
the past  
  12-
month period, but not occurring constantly ..................
.......... 60  
  Daily fatigue, malaise, and anorexia, with minor weight los
s and  
  hepatomegaly, or; incapacitating episodes (with symptoms su
ch as  
  fatigue, malaise, nausea, vomiting, anorexia, arthralgia, a
nd right  
  upper quadrant pain) having a total duration of at least fo
ur weeks,  
  but less than six weeks, during the past 12-
month period ................. 40  
  Daily fatigue, malaise, and anorexia (without weight loss o
r  
  hepatomegaly), requiring dietary restriction or continuous  
  medication, or; incapacitating episodes (with symptoms such
 as  
  fatigue, malaise, nausea, vomiting, anorexia, arthralgia, a
nd right  
  upper quadrant pain) having a total duration of at least tw
o weeks,  
  but less than four weeks, during the past 12-
month period ................ 20  
  Intermittent fatigue, malaise, and anorexia, or; incapacita
ting  
  episodes (with symptoms such as fatigue, malaise, nausea, v
omiting,  
  anorexia, arthralgia, and right upper quadrant pain) having
 a total  
  duration of at least one week, but less than two weeks, dur
ing the  
  past 12-
month period ................................................
..... 10  
  Nonsymptomatic ............................................
................ 0  
Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver,  
  under an appropriate diagnostic code, but do not use the sa
me signs and  
  symptoms as the basis for evaluation under DC 7354 and unde
r a diagnostic  
  code for sequelae. (See § 4.14.).  
Note (2): For purposes of evaluating conditions under diagnos
tic code 7354,  
  "incapacitating episode" means a period of acute signs and 
symptoms severe  
  enough to require bed rest and treatment by a physician.  
 
38 CFR § 4.114

Analysis

The veteran has appealed the denial of a compensable rating 
for hepatitis C.  He asserts that he has an abnormal liver 
biopsy, malaise, fatigue, joint pain, and quadrant pain.  
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable rating for hepatitis C.  

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
hepatitis C.  This matter, therefore, is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern.  See Fenderson v. West, 12 Vet. App. 119, 
26 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)).  
As to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date of 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.  The evidence reflects that 
the condition has not significantly changed and a uniform 
rating is warranted.

There are 2 distinct bases for a 10 percent rating for 
hepatitis C under Diagnostic Code 7354.  The first is by 
showing intermittent fatigue, malaise, and anorexia.  At the 
time of the August 2002 VA examination, the veteran reported 
that he was working full time as a tile layer and painter, 
and that he had some generalized fatigue.  Neither malaise 
nor anorexia was reported.  He was at his maximum weight in a 
year, had no clinical signs of malnourishment, and he was 
obese.  His bowel functions had been normal.  His muscles 
appeared to be of normal size and function.  While he later 
asserted that he has malaise, he also asserted that he had 
quadrant pain and that these had been ongoingly painful.  
However, his abdomen was soft and nontender on VA examination 
in August 2002 and he did not complain of colic or of 
abdominal pain at the time of the October 2002 VA examination 
and the VA examiner concluded that he had no specific 
symptoms of liver disease at that time, except for 
complaining of tiredness.  For these reasons, the Board finds 
the VA examination report to be more probative as to malaise.  
Additionally, the Board concludes that he does not have 
anorexia because the October 2002 VA examiner indicated that 
he had no specific symptoms of liver disease then and because 
it has not been alleged and the veteran is obese.  
Furthermore, in regard to higher evaluations, there is no 
satisfactory indication of weight loss, hepatomegally, upper 
quadrant pain, or debilitating symptoms.  The veteran is not 
credible.  

The other basis for a compensable rating is by showing 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  The veteran has not alleged that he has had any 
incapacitating episodes, and none are shown during the past 
12 month period.  He reported working full time as a tile 
layer and painter at the time of the August 2002 VA 
examination, and the examiner reported that he had no 
specific symptoms of liver disease at that time, except that 
he complained of some tiredness.  Accordingly, the Board 
concludes that there have not been any incapacitating 
episodes during the past 12 month period.  

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is more favorable.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).

The Board is aware that treatment has been recommended and 
that a biopsy was interpreted as grade 2, stage 2 HCV 
genotype 1b.  Furthermore, in his October 2003 letter, he has 
stated that he does have fatigue, malaise, joint pain, and 
quadrant pain.  However, the October 2003 statements, 
although competent, are inconsistent with the VA examination.  
The Board finds that the VA examination, prepared by a 
skilled professional, is more probative than the veteran's 
lay statements.  In regard to his biopsy, such confirms that 
he has hepatitis C but does not provide a basis for a higher 
evalution.  Serologic evidence of hepatitis C infection is 
required for any rating.  See Diagnostic Code 7354.  Staging 
and genotype of the virus and considering whether to take 
medication are not pertinent to the level of compensation 
under the applicable rating criteria.  See Massey v. Brown, 7 
Vet.App. 204 (1994).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for hepatitis C, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to a compensable rating for hepatitis C is 
denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


